Title: To Alexander Hamilton from James McHenry, 30 August 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War DepartmentTrenton 30th: August 1799

I received yesterday evening your two letters dated the 25th: and 27th: instant.
On the subject of late Military appointments, presented by a letter from Lieutenant Colonel Bently dated the 17th: copy of which you enclose—I have to observe, First—That it was the established practice of the Department of War, previous to my coming into it, to fill vacancies in newly created Regiments or Corps with new Men, and to continue to do so, until the Regiment, Legion, or Corps was recruited, or nearly so, and had marched to Head Quarters, after which and not before, the relative Rank was settled, and the rise of Officers took place, according to the known principle of succession. Second—That most of the Regimental Officers lately appointed, were recommended by the Lieutenant Colonels, and it was understood to fill the vacancies to which they have been appointed. Third—That no appointments are recollected to have been made lately, except to vacancies occasioned by non-acceptances or selections for the Regimental Staff, and never in cases of resignation after acceptance, a few instances of which have occurred. Fourth—That the Regiments were to be considered on every principle open to new appointments, without cause for sensibility in those previously appointed, until the relative Rank was settled, and that I had no information either from you or any other Officer, through you, that the relative Rank for the Regiments mentioned, or any other, had been settled in consequence of my letter to you dated the 31st: March last, until I received your letter of the 25th: instant. Fifth—That the provisional designation to Grades and Ranks in the Twelve Regiments now raising, made by the Board of General Officers last winter at the Seat of Government could only be considered as an adapting of Office from the information before them, to the pretensions and abilities of the Candidates, and not in any measure as giving a right to preferment in consequence of non-acceptances by those placed above them. Sixth—That Vacancies in Regiments, other than those you contemplate, have been filled, generally by the recommendations of the Lieutenant Colonels without respect to Officers, who would have been next in succession, if promotion had commenced, and this without occasioning any complaint, that has come to my knowlege. Seventh. That it was natural hence to conclude that it was almost universally understood by the officers themselves that vacancies occasioned by non-acceptance, or Staff regimental appointments were open, and might be filled by persons, not hitherto selected to office without derogation to their respective pretensions, or characters, or injury to their feelings.
The Commander in Chief in a letter to me dated the 25th March last, expressed himself in the words following: “I would not be understood to mean that if a Captain, (and so of any other Grade) declines his appointment that during the act of formation, the vacancy is to be filled by the next in seniority necessarily; so far from this I maintain, that where a vacancy is occasioned by non-acceptance, that it may without injustice, be filled by a new character as in the first instance; but it is my opinion at the same time, that if you have recourse to promotion, that the arrangement which was made by the Board of General Officers (in all its posts) who had regard to all the combinations and qualifications, that have been enumerated in settling the relative rank, is the safest guide you could have resorted to.” The occasion of the observations just quoted, was the annunciation in the public prints of the appointment of Mr. Mercer of Virginia to a Captaincy in the Cavalry and on the supposition, that it was a promotion, as this Gentleman had been originally arranged a Lieutenant. The fact however is, that Mr. Mercer had declined the Lieutenancy and was afterwards appointed as a new man to a vacant Captaincy.
I have presented the opinion of General Washington to shew it coincides with that I have uniformly held, viz: That all vacancies occasioned by non-acceptances during the formation of a Regiment or Corps, are to be considered open to new appointments, and that new characters, not heretofore selected (and Mr: Mercer’s was a stronger case) may be placed in them without injustice to those already appointed. The new character to stand precisely on the ground he would have occupied, if appointed originally, and to have the same pretensions respecting relative Rank. Acting from such impressions, the General has recommended to vacancies in Grades superior to Lieutenants occasioned by non-acceptances.
Proceeding upon this principle, the Senate were apprized by the president, when the first nominations were made to them that the relative Rank of the Candidates would be in abeyance until the appointments for the whole Twelve Regiments were filled, and Commissions have not yet been issued to the Officers, but wait the final and full adjustment of relative Rank throughout the Army, of which the Officers have been informed individually by circular letters from this Department.
From the considerations and for the reasons detailed, it will be perceived I do not think it proper, to revise, the late appointments which have been made, upon the ground that the rule of succession had been established, this cannot be supposed previous to the settlement of relative Rank and a promulgation accordingly of such rank.
If however Colonel Bentley will signify to me (what it was impossible to collect from a general recommendation) that when he recommended certain characters lately appointed to fill vacancies to his Regiment, he meant and intended they should only be appointed Junior Second Lieutenants, and did not so express himself, or particularize, from a presumption that his arrangement was before me, and also represent that the measure will now have no inconveniencies, nor occasion discontent, I shall have no objection to act upon such information, and correct an error produced by his general recommendation.
Rules of promotion have been delayed until the appointments for the whole Twelve Regiments were completed. I shall however transmit them as soon as the derangement consequent upon a removal of the Office will permit.
You observe, “the total defect of organization in the Western Army (the extent of which I did not know till very lately) has encreased my solicitude for another course of things, lest we get every where, into an inextricable chaos.” I must request to be informed on this subject of particulars in order, that if the defect of organization mentioned, has been occasioned by error or inattention on my part, I may in future avoid it.
The existing regulations respecting fuel and Straw, and Stationery, I have supposed were not so exceptionable, or important, as to make it necessary, to lay aside more important business to take up the revised regulations, so far as they relate to these Articles, for consideration. A cursory view of the same, as extended to the number of Horses, to be allowed to certain Grades of Officers, also left an impression upon my mind, that upon this subject of them, a mature deliberation is requisite, previous to their being transmitted to the president for his Sanction, especially as in this part of them, you appeared to have trusted more to others than to yourself. The whole of the revised regulations (which were not received by me, before the first of this month) will be taken as soon as practicable, into consideration, and when sanctioned by the president, they will be immediately transmitted to you.
The existing regulations respecting fuel, Straw &c: must be considered in force, until the revised and extended ones supercede them by their adoption. It is therefore presumeable that Major Tousard may have received them in the course of the correspondence relative to his accounts, from the Accountant of the Department. It is certain I have lately neither transmitted, nor given any orders on the subject to this Officer. The occurrence is regretted, but you must permit me to observe, that it will always be the safest course, and most effectual to prevent Embarrassments, and apparent clashing of dispositions to forbear acting upon regulations, which are to emanate from the president, until they have been confirmed by him, and regularly communicated.
With the greatest respect,   I have the honor to be, Sir,   Your most obedt: servant,
James McHenry
Major General Alexander Hamilton

